DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020 and 05/05/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2012/0049365)
Regarding claim 1, Ko teaches a semiconductor device in fig. 1, comprising: 
a substrate (104/102) comprising: 
a first substrate side (refer to upper surface of 104/102), a second substrate side (refer to lower surface of 104/102) opposite the first substrate side, a substrate outer sidewall (refer to outer sidewall of 104/102) between the first substrate side and the second substrate side, and a substrate inner sidewall (refer to the inner sidewall of 104/102) defining a cavity between the first substrate side and the second substrate side; 
a device stack (refer to stacking devices 114) in the cavity and comprising: 
a first electronic device (refer to the lowest device 114); and 
a second electronic device (refer to the second one 114 from the lowest device 114) stacked on the first electronic device; 
a first internal interconnect (refer to 116 in fig. 1B) coupled to the substrate and the device stack; and 
an encapsulant (118)  that covers the substrate inner sidewall and the device stack and fills the cavity (see fig. 1).
Regarding claim 5, Ko teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Fig. 1 of Ko teaches at least one side of the device stack (refer to upper surface of the device stack is unbounded by the substrate (104/102).
Regarding claim 10, Ko teaches a method, comprising:

a first substrate side (refer to upper surface of 104/102), a second substrate side (refer to lower surface of 104/102) opposite the first substrate side, a substrate outer sidewall (refer to outer sidewall of 104/102) between the first substrate side and the second substrate side, and a substrate inner sidewall (refer to inner sidewall of 104/102) defining a cavity between the first substrate side and the second substrate side; 
providing a device stack (114) in the cavity and comprising: a first electronic device (refer to the lowest device 114); and a second electronic device (refer to second lowest device 114) stacked on the first electronic device; 
providing a first internal interconnect (refer to 116 in fig. 1B) coupled to the substrate and the device stack; and 
providing an encapsulant (118) that covers the substrate inner sidewall and the device stack and fills the cavity (see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 1 above, and further in view of Sota (US 20020171137)
Regarding claim 2, Ko teaches all the limitations of the claimed invention for the same reasons as set forth above except for the substrate comprises a substrate shelf adjacent a first edge of the substrate; the substrate shelf comprises an internal terminal at the first substrate side; and the encapsulant covers the first substrate side but leaves the substrate shelf and the internal terminal exposed.
Sota teaches the same field of an endeavor in fig. 1 wherein, the substrate (1) comprises a substrate shelf adjacent (refer to left portion of 1 that is exposed outside the molding 5) a first edge of the substrate; 

the encapsulant (5) covers the first substrate side but leaves the substrate shelf and the internal terminal exposed (see fig. 1).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include the substrate comprises a substrate shelf adjacent a first edge of the substrate; the substrate shelf comprises an internal terminal at the first substrate side; and the encapsulant covers the first substrate side but leaves the substrate shelf and the internal terminal exposed as taught by Sota in the teaching of Ko in order to provide external connection to other stacking package (see par. 88).
Regarding claim 3, Ko and Sota teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Sota teaches the encapsulant (5) comprises a recessed sidewall at an interface with the substrate shelf, and Page 3the recessed sidewall is slanted at an acute angle with the first substrate side (see fig. 1 of Sota).
Regarding claim 9, Ko teaches all the limitations of the claimed invention for the same reasons as set forth above  except for a first external interconnect; and a second external interconnect; wherein: the substrate comprises a substrate first shelf adjacent a first edge of the substrate, and a first external terminal at the second substrate side under the first shelf, the substrate comprises a substrate second shelf adjacent a second edge of the substrate, and a second external terminal at the second substrate side under the second shelf; 
Sota teaches the same field of an endeavor in fig. 1 and 12 wherein, a first external interconnect (36 in fig. 12) ; and a second external interconnect (36 in fig. 12); a substrate (1) first shelf (refer to the exposed portion of substrate 1) adjacent a first edge of the substrate (refer to left edge of substrate 1), and a first external terminal (refer to left terminal 9) at the second substrate side under the first shelf, the substrate comprises a substrate second shelf (refer to right exposed edge of substrate 1) adjacent a second edge of the substrate (refer to the right edge of substrate 1), and a second external terminal  (refer to right 9) at the second substrate side under the second shelf; the encapsulant (5) covers the first substrate side but leaves the substrate first shelf and the substrate second shelf exposed (see fig. 1).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include a first external interconnect; and a second external interconnect; wherein: a substrate first shelf adjacent a first edge of the substrate, and a first external terminal at the second substrate side under the first shelf, the substrate comprises a substrate second shelf adjacent a second edge of the substrate, and a second external terminal at the second substrate side under the second shelf; the encapsulant covers the first substrate .
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 10 above, and further in view of Sota (US 20020171137)

Regarding claim 13, Ko teaches all the limitations of the claimed invention for the same reasons as set forth above except for the substrate comprises a substrate first shelf adjacent a first edge of the substrate, and a first external terminal at the second substrate side under the first shelf, the substrate comprises a substrate second shelf adjacent a second edge of the substrate, and a second external terminal at the second substrate side under the second shelf, and the encapsulant covers the first substrate side but leaves the substrate first shelf and the substrate second shelf exposed; the method further comprising: providing a first external interconnect a coupled to the first external terminal under the first shelf, outside a footprint of the encapsulant; and providing a second external interconnect coupled to the second external terminal under the second shelf, outside the footprint of the encapsulant.
Sota teaches the same field of an endeavor in fig. 1 and 12 wherein, the substrate comprises a substrate first shelf (refer to exposed portion of substrate 1) adjacent a first edge of the substrate (refer to the left edge of substrate 1), and a first external terminal (refer to 13 in fig. 6) at the second substrate side (refer to 
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include the substrate comprises a substrate first shelf adjacent a first edge of the substrate, and a first external terminal at the second substrate side under the first shelf, the substrate comprises a substrate second shelf adjacent a second edge of the substrate, and a second external terminal at the second substrate side under the second shelf, and the encapsulant covers the first substrate side but leaves the substrate first shelf and the substrate second shelf exposed; the method further comprising: providing a first external interconnect a coupled to the first external terminal under the first shelf, outside a footprint of the encapsulant; and providing a second external interconnect coupled to the second external terminal under the second shelf, outside the footprint of the encapsulant as taught by Sota in the teaching of Ko in .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 1 above, and further in view of Lee (US 2014/0374902)
Regarding claim 4, Ko teaches all the limitations of the claimed invention for the same reasons as set forth above except for a vertical interconnect coupled to a first internal terminal on the first substrate side; wherein the vertical interconnect extends through the encapsulant and is exposed at a top side of the encapsulant.
Lee teaches the same field of an endeavor in fig. 1 wherein a vertical interconnect (250) coupled to a first internal terminal (105a) on the first substrate side; wherein the vertical interconnect extends through the encapsulant (116) and is exposed at a top side of the encapsulant (116).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include a vertical interconnect coupled to a first internal terminal on the first substrate side; wherein the vertical interconnect extends through the encapsulant and is exposed at a top side of the encapsulant as taught by Lee in the teaching of Ko in order to provide electrical connection between the upper semiconductor package and the lower semiconductor package.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 1 above, and further in view of Ference (US 6,265,771).
Regarding claim 8, Ko teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Fig. 1 of Ko teaches the device stack is exposed at a bottom side of the encapsulant (118).
Ko does not teach a stack cap on top side of the device stack; wherein the stack cap is exposed at a top side of the encapsulant.
Ference does not teach a stack cap (refer to heat sink 26 in fig. 4) on top side of the device stack (12/16) ; wherein the stack cap is exposed at a top side of the encapsulant (see fig. 4).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a stack cap on top side of the device stack; wherein the stack cap is exposed at a top side of the encapsulant as taught by Ference in the device of Ko in order to dissipate the heat outside the package.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 10 above, and further in view of Camacho 2012/0061814
Regarding claim 11, Ko teaches all the limitations of the claimed invention for the same reasons as set forth above except for providing a vertical interconnect coupled to a first internal terminal on the first substrate side prior providing the encapsulant; wherein the vertical interconnect extends through the encapsulant and is exposed at a top side of the encapsulant.

Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include providing a vertical interconnect coupled to a first internal terminal on the first substrate side prior providing the encapsulant; wherein the vertical interconnect extends through the encapsulant and is exposed at a top side of the encapsulant as Camacho in the teaching of Ko in order to provide efficient stacking of semiconductor die and a vertical interconnect structure without inducing undue stress or defects in the semiconductor package (see Camacho par. 10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 10 above, and further in view of Ference (US 6,265,771).
Regarding claim 12, Ko teaches all the limitations of the claimed invention for the same reasons as set forth above except for providing a stack cap on a top side of the device stack.
Ference does not teach a stack cap (refer to heat sink 26 in fig. 4) on top side of the device stack (12/16) (see fig. 4).


Claims 14, 15 and 20 are ejected under 35 U.S.C. 103 as being unpatentable over Ko, and further in view of Cho (US 2012/0007227).
Regarding claim 14, Ko teaches a semiconductor device, comprising:
a module over the base substrate, the first module comprising:
	a substrate (104/102) comprising:
		a first substrate side (refer to lower surface),
		a second substrate side (refer to the upper surface) opposite the first substrate side,
		a substrate outer sidewall (refer to the outer sidewall of 104/102) between the first substrate side and the second substrate side, and
		a substrate inner sidewall (refer to the inner sidewall of substrate 104/102) defining a cavity between the first substrate side and the second substrate side;
	a device stack (refer to device stack 114) in the cavity and comprising:
		a first electronic device (refer to lowest device 114); and
		a second electronic device (refer to second to the lowest device 114) stacked on the first electronic device;
	a first internal interconnect (116) coupled to the substrate and the device stack;

	a first encapsulant (118) that covers the substrate inner sidewall and the device stack and fills the cavity.
	Ko does not teach a base substrate; the first module on the base substrate; and a second module on the first module and a second encapsulant over the base substrate and contacting a lateral side of the first module and the second module.
	Cho teaches the same field of an endeavor wherein a base substrate (660) having a first side and an internal base terminal (650) on the first side; the first module (100) on the base substrate (660); a second module (200) on the first module (100) and a second encapsulant (670) over the base substrate (660) and contacting a lateral side of the first module (100) and the second module (200).
	Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include a base substrate; the first module on the base substrate; and a second module on the first module and a second encapsulant over the base substrate and contacting a lateral side of the first module and the second module as taught by Cho in the teaching of Ko in order to provide increase of integration density of semiconductor devices (see par. 5).
	 Regarding claim 15, Ko and Cho teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Cho teaches a module interconnect (105) in the second encapsulant (670), coupled with the internal base terminal (650) and the substrate of the first module (150).
	Regarding claim 20, Ko and Cho teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Cho teaches an external interconnect .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Cho as applied to claim 14 above, and further in view of Ference (US 6,265,771).
Regarding claim 19, Ko and Cho teach all the limitations of the claimed invention for the same reasons as set forth above except for the first module comprises a stack cap on a top side of the device stack.
Ference does not teach a stack cap (refer to heat sink 26 in fig. 4) on top side of the device stack (12/16) (see fig. 4).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a stack cap on top side of the device stack as taught by Ference in the device of Ko in order to dissipate the heat outside the package.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features of claim 6. Claim 7 includes all the features of claim 6.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature recites “the module interconnect is coupled with the substrate via the vertical interconnect” in combination of all the limitations of claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818